In ajuvenile delinquency proceeding pursuant to Family Court Act article 3, *678the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated March 29, 2007, which, upon a fact-finding order of the same court dated February 1, 2007, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, criminal possession of stolen property in the fifth degree, attempted assault in the third degree, and menacing in the third degree, adjudged him to be a juvenile delinquent, and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated February 1, 2007.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]), we find that it was legally sufficient to establish the appellant’s identity as one of the perpetrators beyond a reasonable doubt (see Family Ct Act § 342.2 [2]). Moreover, upon the exercise of our factual review power, we find that the court’s findings of fact were not against the weight of the evidence (see Family Ct Act § 342.2 [2]; Matter of Shawn D., 40 AD3d 632 [2007]). Spolzino, J.P., Santucci, Angiolillo and Carni, JJ., concur.